Order entered November 13, 1964, amending order entered October 13, 1964, fixing fee of Referee appointed by order entered October 16, 1963, unanimously modified, on the law and on the facts and in the exercise of discretion, to the extent of reducing the fee to $1,500 and directing that it be paid to the Referee upon his certification of the depositions, and, as so modified, said order entered on November 13, 1964, amending order entered on October 13, 1964 is affirmed, without costs and without disbursements. In our opinion the sum of $1,500 represents a fair evaluation of the Referee’s services as they are set forth in his application. Since his services will not be complete until he certifies the testimony of the defendants as directed in the order entered on October 16, 1963, payment of his fee must await such certification (see 23 Carmody-Wait, New York Practice, § 171.3, p. 208). Settle order on notice. Concur — Botein, P. J., Breitel, McNally, Stevens and Eager, JJ.